Citation Nr: 9928049	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for internal derangement, right knee, on appeal from the 
initial grant of service connection.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February to 
March 1987.  His DD Form 215, Correction to DD Form 214, 
shows another period of active military service from May 1992 
to October 1993; however, the Marine Corps verified his 
second period of service as being from March 1992 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, granted service 
connection for a right knee condition, with assignment of a 
10 percent disability rating, and denied service connection 
for a low back disorder.  The veteran currently resides 
within the jurisdiction of the RO in New Orleans, Louisiana.

A March 1996 rating decision granted service connection for 
tinnitus, with assignment of a zero percent disability 
rating.  The veteran perfected his appeal to the Board for a 
higher rating.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.302 (1998).  During the pendency of this appeal, a rating 
decision of October 1998 assigned a 10 percent disability 
rating for the veteran's tinnitus.  This was a full grant of 
the benefit sought on appeal.  On a claim for an original or 
an increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The maximum benefit available for 
tinnitus is 10 percent.  Therefore, this issue is not before 
the Board. 

The veteran's claim for a higher rating for his right knee 
disorder is the subject of the REMAND herein.



FINDINGS OF FACT

1.  After the veteran's separation from service, a diagnosis 
of lumbar strain and sprain was rendered.

2.  During service, the veteran was treated for lumbosacral 
strain and low back pain.

3.  There is no medical evidence of a link between the 
veteran's post-service back disorder and any disease or 
injury in service, and the claim for service connection is 
not plausible.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for a low back condition, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During his enlistment examination in October 1991, the 
veteran reported a history of pulling a muscle in his back; 
he denied having recurrent back pain.  A medical record dated 
in August 1991 indicated that he had been treated for lumbar 
strain, which had improved with physical therapy.  The 
veteran denied having any problems with his low back.  A 
letter from John Distler, F.N.P., dated in September 1991 
indicated that the veteran underwent a complete physical 
examination and was in excellent physical condition.  

In March 1993, the veteran complained of low back pain of 
four weeks' duration.  He dated onset to heavy lifting.  He 
reported a history of prior back strain in 1986-87 that had 
completely resolved.  The examiner noted that it was 
difficult to examine the veteran.  There was no palpable bony 
defect of the spine.  There was diffuse tenderness to 
palpation of the lower right lumbar area.  This was 
superficial and variable (i.e., dramatic initially then none 
later).  The neurological examination was also difficult, 
with no consistency in the veteran's responses.  The examiner 
was unable to assess the veteran's motor skills, since he was 
dramatic about the low back pain, grimacing, and clutching 
his back.  The examiner's assessment was lumbosacral strain 
with marked somatic amplification, no evidence for skeletal 
or neurologic etiology on difficult exam.  

Six days later in March 1993, the veteran complained of low 
back pain and stated that he needed assistance getting out of 
bed that morning.  All motor skills and neurological 
functions were intact upon examination.  He was unable to 
stand straight and reported exacerbated pain when the 
examiner attempted to palpate the lower back.  There was no 
spasm.  The assessment was subjective low back pain.

In February 1994, the veteran underwent a VA physical 
examination.  He complained of sharp right-sided low back 
pain that was intermittent.  There was no radiation of the 
pain, and the pain was alleviated with relaxation or Advil.  
Examination showed that there was minimal paraspinal 
tenderness in the lumbar muscles on the right.  The veteran 
had full flexion, extension, side-bending, and rotation of 
the lumbar spine without any discomfort.  The neurological, 
motor, and sensory examinations were intact.  Diagnoses 
included lumbar sprain and strain. 

The veteran underwent a VA orthopedic examination in August 
1994.  He raised no complaints concerning his back.  A letter 
from Walter Gilsdorf, M.D., dated in May 1996 contained no 
information concerning the veteran's back.

In June 1998, the veteran underwent a VA orthopedic 
examination.  He raised no complaints concerning his low 
back. 



II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

There is no medical evidence showing that the veteran 
currently has a low back condition.  The last diagnosis of a 
back disorder was rendered in February 1994, more than five 
years ago.  However, even if the diagnosis of lumbar sprain 
and strain rendered in 1994 is accepted as sufficient 
evidence that a current disability exists, the veteran's 
claim is still not well grounded.

The veteran was not treated for a chronic back disorder 
during service.  A diagnosis of lumbosacral strain was 
rendered on one occasion only, and the examiner indicated at 
that time that there was no evidence for skeletal or 
neurologic etiology.  The veteran had marked somatic 
amplification and examining him was difficult.  Therefore, 
the diagnosis of lumbosacral strain rendered during service 
is of questionable validity.  The next time the veteran was 
examined for his complaints of back pain, the examiner's 
assessment was subjective low back pain, which suggests that 
there were again no abnormalities accounting for his 
complaints.  There was no further treatment for the veteran's 
back during the remaining seven months of military service, 
which indicates that the lumbar strain he supposedly had was 
of an acute and transitory nature and had resolved.

The diagnosis of lumbar sprain and strain rendered in 
February 1994 is also of questionable validity.  The 
examination report shows no abnormalities concerning the 
veteran's back, other than complaints of pain and minimal 
muscle tenderness.  Therefore, there were no objective 
findings supporting the diagnosis.  The veteran's complaints 
at that time did not indicate that he had a chronic back 
condition; he only complained of intermittent back pain.

Moreover, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the lumbar sprain or strain.  The post-service lumbar sprain 
or strain was diagnosed eleven months after the inservice 
treatment for lumbosacral strain, and there is no medical 
evidence of a relationship between the post-service lumbar 
strain and the veteran's military service, including the 
inservice lumbar strain.  Back strains or sprains are, by 
their nature, usually acute disorders; the veteran has not 
been diagnosed with chronic lumbar sprain or strain.  The 
veteran having this disorder on more than one occasion does 
not render it chronic or mean that the inservice and post-
service conditions are the same unless a doctor renders such 
an opinion, which has not been done in this case. 

The only evidence linking the veteran's back condition to his 
period of service consists of his current statements.  Even 
accepting his statements as true, he cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting his 
own opinion.  He does not have the medical expertise to 
render a probative opinion as to medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board concludes that the 
veteran's claim for service connection for a low back 
condition is not well grounded.  There is no duty to assist 
the veteran until he has met the initial burden of 
establishing a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 
(1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence to 
complete his application for VA benefits, see 38 U.S.C.A. 
§ 5103(a) (West 1991), because there is no indication of any 
medical records that might well ground this claim.  The 
veteran has not indicated that a medical professional has 
rendered an opinion that he has a back disorder as a result 
of his military service, including the inservice treatment 
for lumbosacral strain.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim is plausible, that 
is, he has failed to present medical evidence that links his 
post-service low back disorder to his military service, the 
claim for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78. 


ORDER

Entitlement to service connection for a low back condition is 
denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for a higher 
rating for his right knee condition.

The evidence of record shows that the veteran has sought 
treatment for his right knee condition from Walter Gilsdorf, 
M.D., and Dr. Gilsdorf sent a letter to Paul Brewer, M.D., 
concerning the evaluation of the veteran's right knee.  
During his 1998 VA examination, the veteran reported 
receiving treatment from a physician in New York, but it was 
not clear whether this was for his right knee disorder.  

The veteran should be informed that any records concerning 
treatment for his right knee condition would be relevant to 
his claim for a higher rating.  It is important that his 
actual treatment records, to include copies of any diagnostic 
test results, should be presented.  He should be told that it 
is his responsibility to present evidence in support of his 
claim, and he should be offered an opportunity to obtain and 
present such records if he wants them to be considered in 
connection with his claim.  38 C.F.R. § 3.159(c) (1998); see 
also 38 U.S.C.A. § 5103(a) (West 1991). 

The veteran should be asked whether he has had any treatment 
for his right knee condition from any other providers, to 
include VA.  If any VA treatment is indicated, ask him for 
the dates and locations, and obtain copies of the VA 
treatment records and associate them with the file.

Accordingly, this claim is REMANDED for the following:

1.  Advise the veteran that his actual 
treatment and diagnostic records from 
Drs. Gilsdorf and Brewer, and any other 
private physician who has treated him for 
his right knee condition, may be relevant 
to his claim, and request that he submit 
these records to the RO.  Inform him that 
it is his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).  Allow him 
an appropriate period of time within 
which to respond.

2.  Ask the veteran whether he has 
received any VA treatment for his right 
knee, and to provide the dates and places 
of such treatment.  Request and associate 
with the claims file all VA outpatient, 
inpatient, and diagnostic records 
relating to treatment for the veteran's 
service-connected right knee disorder.

3.  Thereafter, readjudicate the claim 
for a higher rating for his right knee 
condition, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
The RO should review the evidence of 
record at the time of the July 1995 
rating decision that was considered in 
assigning the original disability rating 
for the veteran's right knee condition, 
then consider all the evidence of record 
to determine whether the facts show that 
the veteran was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the issue as on appeal from the 
initial grant of service connection.  
Allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







